Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 92-109 are pending and being acted upon in this Office Action. 

The rejection of claims 57, 80 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claims have been canceled. 

The rejection of claims 57-59 and 84-89 under 35 U.S.C. 102 (a)(2) as being anticipated by US Pat No 10,047,163 (filed December 24, 2015, claimed earliest priority to US 61/762,755 filed Feb 8, 2013; PTO 892) is withdrawn in view of the claims amendment.  In particular, the ‘163 patent does not teach the composition comprising polynucleotides that encode a bispecific antibody wherein the antibody comprises a first CL domain is a human lamda light chain and a second CL domain is a human kappa light chain. 

The rejection of claims 57-59, 80, 83 and 87-91 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US 2009/0182127 (Kjaergaard hereafter, published July 16, 2009; PTO 892) is withdrawn in view of the claims amendment.  In particular, Kjaergaard does not teach antibody wherein the first CH1 domain and the second CH1 domain differ at one or more positions selected from the group consisting of 131, 133, 137, 138, 178, 192 and 193, numbering according to the EU numbering scheme. 

New ground of rejections necessitated by the amendment filed August 5, 2022

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 92, 94-100, 104 and 106-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  
Claim 92 encompasses any isolated polynucleotide which encodes any multispecific antibody comprising (i) a first pairing comprising a first heavy chain paired with a first light chain, wherein the first pairing comprises a first antigen binding site; and (ii) a second pairing comprising a second heavy chain paired with a second light chain wherein the second pairing comprises a second antigen binding site, characterised in that the first pairing comprises a first selective recognition site comprising at least one amino acid residue from the first heavy chain and at least one amino acid residue from the first light chain and the second pairing comprises a second selective recognition site comprising at least one amino acid residue from the second heavy chain and at least one amino acid residue from the second light chain, wherein the first and second selective recognition sites do not include residues from the antigen binding site of the first or second pairing, and wherein the combination of amino acid residues of the first selective recognition site differs by at least one amino acid residue from the combination of amino acid residues of the second selective recognition site such that the first and second selective recognition sites can be differentially bound by first and second selective recognition agents  (c) the first CH1 domain and the second CH1 domain differ at one or more positions selected from the group consisting of positions 131, 133, 137, 138, 178, 192, and 193, according to the EU numbering scheme.
Claim 94 encompasses the composition of claim 92, wherein the first CH1 domain and the second CH1 domain of the bispecific antibody are of different human immunoglobulin subtypes. 
Claim 95 encompasses the composition of claim 92, wherein the first CH1 domain and the second CH1 domain of the bispecific antibody are of different human immunoglobulin allotypes. 
Claim 96 encompasses the composition of claim 92, wherein the antibody is monovalent.
Claim 97 encompasses the composition of claim 92, wherein each polynucleotide is comprised within an expression vector. 
Claim 98 encompasses the composition of claim 97, wherein: (i) each polynucleotide is comprised within the same expression vector; (ii) each polynucleotide is comprised within a separate expression vector; (iii) the first polynucleotide and the second polynucleotide are comprised within the same expression vector; (iv) the first polynucleotide and the third polynucleotide are comprised within the same expression vector; (v) the first polynucleotide and the fourth polynucleotide are comprised within the same expression vector; (vi) the second polynucleotide and the third polynucleotide are comprised within the same expression vector; (vii) the second polynucleotide and the fourth polynucleotide are comprised within the same expression vector; (viii) the third polynucleotide and the fourth polynucleotide are comprised within the same expression vector; (ix) the first polynucleotide, the second polynucleotide, and the fourth polynucleotide are comprised within the same expression vector; (x) the first polynucleotide, the second polynucleotide, and the third polynucleotide are comprised within the same expression vector; (xi) the first polynucleotide, the third polynucleotide, and the fourth polynucleotide are comprised within the same expression vector; or (xii) the second polynucleotide, the third polynucleotide, and the fourth polynucleotide are comprised within the same expression vector.
Claim 99 encompasses a method of producing a bispecific antibody comprising culturing the host cell of claim 98 so that the polynucleotides are expressed and the bispecific antibody is produced. 
Claim 100 encompasses a method of producing a bispecific antibody comprising culturing the host cell of claim 99 so that the polynucleotides are expressed and the bispecific antibody is produced.
Claim 104 encompasses a host cell comprising: (i) a first polynucleotide and a second polynucleotide encoding a first pairing of a bispecific antibody, wherein the first polynucleotide encodes a heavy chain comprising a first CH1 domain and the second polynucleotide encodes a light chain comprising a first CL domain, wherein the first pairing comprises a first antigen binding site; and (ii) a third polynucleotide and a fourth polynucleotide encoding a second pairing of the bispecific antibody, wherein the third polynucleotide encodes a heavy chain comprising a second CH1 domain and the fourth polynucleotide encodes a light chain comprising a second CL domain, wherein the second pairing comprises a second antigen binding site, wherein: (a) the first CH1 domain and the second CH1 domain are of different human immunoglobulin subtypes selected from the group consisting of IgG1, IgG2, IgG3 and IgG4, or the first CH1 domain and the second CH1 domain—are of different human immunoglobulin allotypes selected from the group consisting of IGGH1.1 (SEQ ID NO: 1), IGGH1.3 (SEQ ID NO: 2), IGGH2 (SEQ ID NO: 3), IGGH2.2 (SEQ ID NO: 4), IGGH2.4 (SEQ ID NO: 5), IGGH4 (SEQ ID NO: 6), IGGH3 (SEQ ID NO: 7), IGG3.17 (SEQ ID NO: 8), and IGGH3.18 (SEQ ID NO: 9), (b) the first CL domain is a human lambda light chain and the second CL domain is a human kappa light chain, wherein the human lambda light chain is of a human immunoglobulin allotype selected from the group consisting of: IGLC2*01 (SEQ ID NO: 11), IGLC3*01 (SEQ ID NO: 12), IGLC7*01 (SEQ ID NO: 13), and IGLC6*01 (SEQ ID NO: 14), and (c) the first CH1 domain and the second CH1 domain differ at one or more positions selected from the group consisting of positions 131, 133, 137, 138, 178, 192, and 193, according to the EU numbering scheme.
Claim 106 encompasses the host cell of claim 104, wherein the first CH1 domain and the second CH1 domain of the antibody are of different human immunoglobulin subtypes. 
Claim 107 encompasses the host cell of claim 104, wherein the first CH1 domain and the second CH1 domain of the antibody are of different human immunoglobulin allotypes. 
Claim 108 encompasses the host cell of claim 104, wherein the antibody is monovalent.
Claim 109 encompasses a method of producing a bispecific antibody comprising culturing the host cell of claim 104 so that the polynucleotides are expressed and the bispecific antibody is produced.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., complete or partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, method of making the claimed invention, level of skill and knowledge in the art and predictability in the art sufficient to show that applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
Regarding any substitutions at one or more positions at positions 131, 137, 138, 178, 192 and 193 in the first CH1 and second CH1 domains (claims 92 and 104), the specification discloses just (i) at position 131: C in the first CH1 domain; S in the second CH1 domain; and/or (ii) at position 133: R in the first CH1 domain; K in the second CH1 domain; and/or (iii) at position 137: Ein the first CH1 domain; Gin the second CH1 domain; and/or (iv) at position 138: S in the first CH1 domain; G in the second CH1 domain; and/or (v) at position 178: S in the first CH1 domain; Y in the second CH1 domain; and/or (vi) at position 192: N in the first CH1 domain; S in the second CH1 domain; and/or (vii) at position 193: F in the first CH1 domain; L in the second CH1 domain, in each case according to the EU numbering scheme.
Other than the particular substitutions above, the specification does not describe random substitution at one or more positions set forth in claims 92 and 104.  
Other than the polynucleotide encoding a VHH single chain antibody comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 15-19 that recognize and differentiate between distinct CH1-CL domain pairings for the IgG variation in the CH1 paired with Clambda or Ckappa (claims 101-103), the specification does not describe the structure, e.g., polynucleotide sequence encoding each of the two heavy and two light chain variable region that correlate with binding to all targets for the claimed bispecific antibodies.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al. (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
In this case, there are insufficient polynucleotides encoding bispecific antibodies in the specification as filed.  
Furthermore, the specification does not adequately describe first antigen binding site that comprises a first pairing of any first heavy chain paired with any first light chain and the second binding site that comprises a second pairing of any second heavy chain paired with any second light chain.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus of polynucleotides which encode multispecific antibodies.
Furthermore, a skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences, or specific VH and VL sequences, the corresponding polynucleotide sequences.  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Furthermore, antibody that binds to antigen from one species may not bind to the same antigen from other species.
For example, Yu et al (of record, Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).
Poosarla et al (of record, Biotech. Bioeng. 114(6): 1331-1342, 2017; PTO 892) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.
As such, the specification does not disclose a representative number of species of polynucleotide which encodes any bispecific antibody comprising (i) a first pairing comprising a first heavy chain paired with a first light chain, wherein the first pairing comprises a first antigen binding site; and (ii) a second pairing comprising a second heavy chain paired with a second light chain wherein the second pairing comprises a second antigen binding site, characterised in that the first pairing comprises a first selective recognition site comprising at least one amino acid residue from the first heavy chain and at least one amino acid residue from the first light chain and the second pairing comprises a second selective recognition site comprising at least one amino acid residue from the second heavy chain and at least one amino acid residue from the second light chain, wherein the first and second selective recognition sites do not include residues from the antigen binding site of the first or second pairing, and wherein the combination of amino acid residues of the first selective recognition site differs by at least one amino acid residue from the combination of amino acid residues of the second selective recognition site such that the first and second selective recognition sites can be differentially bound by first and second selective recognition agents  (c) the first CH1 domain and the second CH1 domain differ at one or more positions selected from the group consisting of positions 131, 133, 137, 138, 178, 192, and 193, according to the EU numbering scheme encompassed by the claimed composition, the corresponding expression vector, host cell or cell-free expression system and method of making such bispecific antibody.  A skilled artisan would reasonably conclude that Applicant was not in possession of the genus of polynucleotides encoding any bispecific antibodies, vector, host cell and method of making such bispecific antibody at the time the instant application was filed, and hence not in possession of the claimed method of using said polynucleotide for producing said bispecific antibodies at the time the application was filed.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg. 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg. 1116).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only (1) a composition as set forth in claim 93, (2) host cell set forth in claim 105, (3) the isolated polynucleotide encoding VHH as set forth in claim 101, (4) a host cell comprising said polynucleotide as set forth in claim 102 and a method of producing said VHH as set forth in claim 103, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Applicants’ arguments filed August 5, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that claims 57-59, 80, and 83-91 are canceled herein. Further, new claims 92-109 are directed to polynucleotides, vectors, and host cells that express a bispecific antibody with limitations that closely track the issued claims of the parent patent, U.S. Patent No. 10,487,156. Applicants submit that at the time of filing, the specification as filed provides adequate written description to demonstrate that Applicants were in possession of the compositions, polynucleotides, vectors, and host cells specified in the instant claims. As such, Applicants respectfully request reconsideration and withdrawal of the rejection. 
In response, claims 93 and 105 closely track the issued claims of the parent patent US Patent No. 10,487,156 are not under rejection.  However, independent claims 92 and 104 do not recite the specific substitutions recited in claims 93 and 105. 
For these reasons, the rejection is maintained. 

Claims 92, 94-100, 104 and 106-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a composition as set forth in claim 93, (2) host cell set forth in claim 105, (3) the isolated polynucleotide encoding VHH as set forth in claim 101, (4) a host cell comprising said polynucleotide as set forth in claim 102 and a method of producing said VHH as set forth in claim 103, does not reasonably provide enablement for any isolated polynucleotide which encode any bispecific antibody as set forth in claims 92, 94-100, 104 and 106-109.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 92 encompasses any isolated polynucleotide which encodes any multispecific antibody comprising (i) a first pairing comprising a first heavy chain paired with a first light chain, wherein the first pairing comprises a first antigen binding site; and (ii) a second pairing comprising a second heavy chain paired with a second light chain wherein the second pairing comprises a second antigen binding site, characterised in that the first pairing comprises a first selective recognition site comprising at least one amino acid residue from the first heavy chain and at least one amino acid residue from the first light chain and the second pairing comprises a second selective recognition site comprising at least one amino acid residue from the second heavy chain and at least one amino acid residue from the second light chain, wherein the first and second selective recognition sites do not include residues from the antigen binding site of the first or second pairing, and wherein the combination of amino acid residues of the first selective recognition site differs by at least one amino acid residue from the combination of amino acid residues of the second selective recognition site such that the first and second selective recognition sites can be differentially bound by first and second selective recognition agents  (c) the first CH1 domain and the second CH1 domain differ at one or more positions selected from the group consisting of positions 131, 133, 137, 138, 178, 192, and 193, according to the EU numbering scheme.
Claim 94 encompasses the composition of claim 92, wherein the first CH1 domain and the second CH1 domain of the bispecific antibody are of different human immunoglobulin subtypes. 
Claim 95 encompasses the composition of claim 92, wherein the first CH1 domain and the second CH1 domain of the bispecific antibody are of different human immunoglobulin allotypes. 
Claim 96 encompasses the composition of claim 92, wherein the antibody is monovalent.
Claim 97 encompasses the composition of claim 92, wherein each polynucleotide is comprised within an expression vector. 
Claim 98 encompasses the composition of claim 97, wherein: (i) each polynucleotide is comprised within the same expression vector; (ii) each polynucleotide is comprised within a separate expression vector; (iii) the first polynucleotide and the second polynucleotide are comprised within the same expression vector; (iv) the first polynucleotide and the third polynucleotide are comprised within the same expression vector; (v) the first polynucleotide and the fourth polynucleotide are comprised within the same expression vector; (vi) the second polynucleotide and the third polynucleotide are comprised within the same expression vector; (vii) the second polynucleotide and the fourth polynucleotide are comprised within the same expression vector; (viii) the third polynucleotide and the fourth polynucleotide are comprised within the same expression vector; (ix) the first polynucleotide, the second polynucleotide, and the fourth polynucleotide are comprised within the same expression vector; (x) the first polynucleotide, the second polynucleotide, and the third polynucleotide are comprised within the same expression vector; (xi) the first polynucleotide, the third polynucleotide, and the fourth polynucleotide are comprised within the same expression vector; or (xii) the second polynucleotide, the third polynucleotide, and the fourth polynucleotide are comprised within the same expression vector.
Claim 99 encompasses a method of producing a bispecific antibody comprising culturing the host cell of claim 98 so that the polynucleotides are expressed and the bispecific antibody is produced. 
Claim 100 encompasses a method of producing a bispecific antibody comprising culturing the host cell of claim 99 so that the polynucleotides are expressed and the bispecific antibody is produced.
Claim 104 encompasses a host cell comprising: (i) a first polynucleotide and a second polynucleotide encoding a first pairing of a bispecific antibody, wherein the first polynucleotide encodes a heavy chain comprising a first CH1 domain and the second polynucleotide encodes a light chain comprising a first CL domain, wherein the first pairing comprises a first antigen binding site; and (ii) a third polynucleotide and a fourth polynucleotide encoding a second pairing of the bispecific antibody, wherein the third polynucleotide encodes a heavy chain comprising a second CH1 domain and the fourth polynucleotide encodes a light chain comprising a second CL domain, wherein the second pairing comprises a second antigen binding site, wherein: (a) the first CH1 domain and the second CH1 domain are of different human immunoglobulin subtypes selected from the group consisting of IgG1, IgG2, IgG3 and IgG4, or the first CH1 domain and the second CH1 domain—are of different human immunoglobulin allotypes selected from the group consisting of IGGH1.1 (SEQ ID NO: 1), IGGH1.3 (SEQ ID NO: 2), IGGH2 (SEQ ID NO: 3), IGGH2.2 (SEQ ID NO: 4), IGGH2.4 (SEQ ID NO: 5), IGGH4 (SEQ ID NO: 6), IGGH3 (SEQ ID NO: 7), IGG3.17 (SEQ ID NO: 8), and IGGH3.18 (SEQ ID NO: 9), (b) the first CL domain is a human lambda light chain and the second CL domain is a human kappa light chain, wherein the human lambda light chain is of a human immunoglobulin allotype selected from the group consisting of: IGLC2*01 (SEQ ID NO: 11), IGLC3*01 (SEQ ID NO: 12), IGLC7*01 (SEQ ID NO: 13), and IGLC6*01 (SEQ ID NO: 14), and (c) the first CH1 domain and the second CH1 domain differ at one or more positions selected from the group consisting of positions 131, 133, 137, 138, 178, 192, and 193, according to the EU numbering scheme.
Claim 106 encompasses the host cell of claim 104, wherein the first CH1 domain and the second CH1 domain of the antibody are of different human immunoglobulin subtypes. 
Claim 107 encompasses the host cell of claim 104, wherein the first CH1 domain and the second CH1 domain of the antibody are of different human immunoglobulin allotypes. 
Claim 108 encompasses the host cell of claim 104, wherein the antibody is monovalent.
Claim 109 encompasses a method of producing a bispecific antibody comprising culturing the host cell of claim 104 so that the polynucleotides are expressed and the bispecific antibody is produced.
Regarding any substitutions at one or more positions at positions 131, 137, 138, 178, 192 and 193 in the first CH1 and second CH1 domains (claims 92 and 104), the specification discloses screening VHH species for the IgG variation in the CH1 paired with the light chain Clambda or CKappa.  The specification discloses just five VHH antibodies.  VHH clone 8G12 comprises the amino acid sequence of SEQ ID NO: 15, which is specific for mutation (R133K, E137G, S138G, N192S, F193L and S178Y); VHH clone 8G1 comprises the amino acid sequence of SEQ ID NO: 16, VHH clone 8G11 comprises the amino acid sequence of SEQ ID NO: 17, VHH clone 8B03 comprises the amino acid sequence of SEQ ID NO: 18 and VHH clone 8G09 comprises the amino acid sequence of SEQ ID NO: 19.   Clones 8G11 and 8B03 are binding to Fmut4 (having a kappa light chain); clone 8G09 binds to Fmut4, see p. 77, Table 14.
Other than the particular substitutions above, the specification does not teach random substitution at one or more positions set forth in claims 92 and 104 such that the VHH antibody still recognizes the paired of CH1 and CL domain.  
Further, the specification does not teach the structure, e.g., polynucleotide sequence encoding heavy chain variable region (VH) and light chain variable region (VL) that correlate with binding to all targets for the claimed bispecific antibodies having any substitutions in the first CH1 and CH2 domains at one or more positions recited in claims 92 and 104.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  There are no working examples of bispecific antibody that binds to any antigen or any epitope of all antigens, other than the five VHH single chain antibodies comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 15-19 that recognize and differentiate between distinct CH1-CL domain pairings for the IgG variation in the CH1 paired with Clambda or Ckappa.
Give the one or more polynucleotides are not enabled, host cell comprising said polynucleotides and method of making such bispecific antibody are not enabled.  
As such, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed.

Applicants’ arguments filed August 5, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that claims 57-59, 80, and 83-91 are canceled herein. Further, as discussed above, the limitations of new claims 92-109 closely track the issued claims of U.S. Patent No. 10,487,156. Applicants submit that the specification as filed enables one of skill in the art to arrive at the compositions, polynucleotides, vectors, and host cells specified in the instant claims. As such, Applicants respectfully request reconsideration and withdrawal of the rejection.
In response, claims 93 and 105 closely track the issued claims of the parent patent US Patent No. 10,487,156 are not under rejection.  However, independent claims 92 and 104 do not recite the specific substitutions recited in claims 93 and 105.  For these reasons, the rejection is maintained. 

Conclusion
No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644